Citation Nr: 9931328	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  98-08 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for cervical strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The veteran served on active duty from November 1976 to March 
1977, and from July 1977 to January 1986.  This appeal arises 
from an October 1997 rating decision of the Department of 
Veterans Affairs (VA), Montgomery, Alabama, regional office 
(RO).  That rating decision assigned a 10 percent initial 
evaluation to the veteran's cervical strain, service 
connection for which had been granted by the Board of 
Veterans' Appeals (Board) in September 1997.  In November 
1998, the RO increased the initial disability evaluation to 
30 percent, effective July 18, 1991, the date VA received the 
veteran's claim.  The veteran has continued to disagree with 
that evaluation.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's service connected cervical strain, when 
taking into account additional disability resulting from pain 
and weakness, is manifested by a severe limitation of motion, 
but not by ankylosis of the cervical spine or neurologic 
deficits.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
cervical strain, since July 1991, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Codes 
5286, 5287, 5290, 5293 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

The service medical records indicate that the veteran had 
cervical strain during service.  The Board granted service 
connection for cervical strain in September 1997.  The RO, by 
rating decision dated in October 1997, assigned a 10 percent 
initial evaluation to the veteran's cervical strain, from 
July 18, 1991.  In November 1998, the RO increased the 
initial disability evaluation to 30 percent, effective also 
from July 18, 1991.  The veteran contends that he is entitled 
to a higher evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.44, 4.49, 4.59 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).  The veteran's cervical 
spine disability is currently evaluated at the maximum rating 
under code 5290 for severe limitation of cervical spine 
motion.  38 C.F.R. Part 4, Code 5290 (1999).  A higher 
evaluation would require evidence of ankylosis of the 
cervical spine or severe neuropathy.  38 C.F.R. Part 4, 
Diagnostic Codes 5286, 5287, 5293 (1999).

A VA examination was conducted in September 1991.  The 
veteran reported neck pain associated with turning his head.  
Range of motion of the cervical spine was noted as:  forward 
flexion to 45 degrees; backward extension to 60 degrees; left 
lateral flexion to 30 degrees; right lateral flexion to 45 
degrees; rotation to 40 degrees bilaterally.  The veteran 
winced and complained of pain on the extremes of range of 
motion.  There was no neurological involvement present.  The 
diagnosis was suspected degenerative arthritis of the 
cervical spine.

On VA examination in May 1993, the examiner noted the 
following ranges of motion: forward flexion to 18 degrees; 
backward extension to 28 degrees; left lateral flexion to 33 
degrees; right lateral flexion to 32 degrees; rotation to 30 
degrees bilaterally.  There was no deformity or weakness.  
The impression was degenerative arthritis of the cervical 
spine.  

A VA examination was conducted in October 1996.  The veteran 
stated that he took muscle relaxants for his neck pain.  He 
worked for the FAA in maintenance and installing equipment.  
On examination, the veteran held his head still and would not 
turn it to look in either direction.  Musculature of the neck 
was noted as good.  Ranges of cervical spine motion were as 
follows:  forward flexion to 14 degrees; backward extension 
to 12 degrees; left lateral flexion to 11 degrees; right 
lateral flexion to 13 degrees.  The veteran grunted with each 
motion.  X-rays did not demonstrate any degenerative changes.  

On VA examination in December 1996, the veteran reported 
intermittent recurrences of neck pain since service, for 
which he used a neck brace.  He reported stiffness in the 
neck, and a great deal of pain with any motion of the 
cervical spine.  He was on no medications.  On examination, 
there was no increased muscle tension to the cervical 
paraspinal or trapezius muscles.  The veteran walked and sat 
in a stiff manner such that there was no spontaneous movement 
about the cervical spine.  Neurological examination was 
normal.  Ranges of cervical spine motion were as follows:  
forward flexion to 10 degrees; backward extension to 10 
degrees; lateral flexion to 12 degrees, bilaterally; rotation 
to 15 degrees bilaterally.  There was no objective evidence 
of pain on motion, although the veteran did wince on range of 
motion testing.  His neck was supple to passive range of 
motion, but he would not allow range of motion in any 
direction beyond 25 degrees secondary to voiced pain.  The 
diagnosis was history of cervical strain.  

The most recent VA examination was conducted in August 1998.  
The veteran reported pain in the neck.  He stated that he 
took a muscle relaxant and pain killer occasionally when his 
neck was hurting.  The examiner reported that the veteran 
experienced periodic flare-ups which were alleviated by 
massage.  He estimated an additional functional impairment of 
10 percent during such flare-ups.  The veteran did not wear a 
brace.  When his neck bothered him badly, the veteran 
sometimes took sick leave from his job as a technical 
representative for FAA.  On examination, the veteran kept his 
head perfectly still.  The following ranges of motion were 
noted:  forward flexion to 23 degrees; backward extension to 
2 degrees; left lateral flexion to 11 degrees; right lateral 
flexion to 10 degrees.  The examiner stated that motion 
stopped when the pain began.  There was no objective evidence 
of painful motion, weakness or tenderness.  There was perhaps 
evidence of spasm.  The musculature was good.  No neurologic 
abnormalities were detected.  X-rays were normal.  The 
diagnosis was cervical strain, with loss of function due to 
pain.  

The medical evidence of record demonstrates that the 
veteran's cervical spine disability has been properly 
evaluated based on severe limitation of motion.  38 C.F.R. 
Part 4, Diagnostic Code 5290 (1999).  A higher rating, 
however, is not appropriate since ankylosis of the cervical 
spine has not been demonstrated, and there are no 
neurological deficits present.  38 C.F.R. Part 4, Diagnostic 
Codes 5286, 5287, 5293 (1999).  

The Board has considered the veteran's functional limitation 
in determining the level of disability and finds that the 
veteran is adequately compensated for any functional 
limitation caused by weakness, pain on movement and flare ups 
of his cervical spine condition.  In this regard, the Board 
notes that the provisions of 38 C.F.R. §§ 4.40, 4.45 entitle 
a veteran to an increased rating for pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Because he is currently evaluated at a 30 percent 
rating, but the most recent evaluation, which described 
additional functional loss, showed limitation of motion 
commensurate with only a 20 percent evaluation, the Board 
finds that the additional evaluation is sufficient 
compensation for any additional disability resulting from 
pain and weakness.  The Board notes that only the December 
1996 examination measured actual severe limitation of motion, 
and that examiner found no objective evidence of pain on 
motion.

Accordingly, the Board finds that the veteran is not entitled 
to an evaluation in excess of 30 percent for cervical strain 
at any time from July 1991 to the present.  In this regard, 
see Fenderson v. West, 12 Vet. App. 119 (1999) (at the time 
of an initial rating, separate, or staged, ratings can be 
assigned for separate periods of time based on the facts 
found).  The facts in this case do not raise a reasonable 
doubt which could be resolved in the veteran's favor.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

